DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7, 11-16, 18, 20, 21, 29, 31, 32, 35, 43-46, 48, 50-54 and 56-60 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 

With respect to claim independent claims 1, 16, 29 and 54, the closest prior art Fonte et al. (PGPUB 20150055086 of record), fails to disclose in combination with all of the other elements of the claim wherein the desired position is based at least in part on a reference device having a first standardized positional indicator located at an upper left outer corner of a front of the reference device and a second standardized positional indicator located at an upper right outer corner of the front of the reference device. Specifically, see applicant’s remarks dated 3/11/2021 page 12 section A and Pages 13-14 Section B where applicant has shown Fonte teaches away from manual measurements that were relied on in the prior art for providing reference indicators from the closest prior art (Boughton et al. USPAT 2337866 and trial frames in general). The application is allowable in light of the applicant’s persuasive arguments, the lack of teaching references in the art and because there is no obvious reason one having ordinary skill in the art would modify Fonte to modify an individual’s glasses with the claimed standardized positional indicators.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872